DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 are rejected because while the claims recite “a fourth metallic layer over at least a portion of the fourth dielectric layer comprising silver”, there is lack of antecedent basis for a fourth dielectric comprising silver in the claim. 
In view of the Specification, it appears that the claim may be intending to mean “a fourth metallic layer comprising silver over at least a portion of the fourth dielectric layer” and the claim will be Examined as such. Applicants are urged to clarify the claim language. 
Claims 2-13 and 15-19 are rejected for being dependent on claims 1 and 14 above.
Claims 8 and 15 are also rejected because the scope of LTA between 30-45 is unclear. Specifically, LTA is representative of visible transmission, however, claims 1 and 14 already require a minimum of 34% which is more narrow/limiting than a minimum of 30.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medwick et al. (US Pub 20160223729).
Regarding claims 1, 6, 9-10, 14, 16 and 20: Medwick et al. teaches the following coated article (0039, 0042-0043).
	 

    PNG
    media_image1.png
    545
    572
    media_image1.png
    Greyscale

	The first, second, third, fourth and fifth dielectric layers comprises zinc and have thicknesses overlapping the ranges claimed (see 0048, 0050-0055, 0073, 0075, 0077-0079-0082, 0090, 0092-0096, 0105, 0107-0112, 0121, 0123-0127). The first, third and fourth metallic layers comprise silver, can be continuous and can have thicknesses overlapping the ranges claimed (see 0063, 0065, 0097, 0099, 0113, 0115) and the second metallic layer comprises silver and can be a discontinuous layer with a thickness overlapping the range claimed (see 0083, 0085). The individual thicknesses for the first, third and fourth continuous metallic layers allows for total metallic layer thickness overlapping the range claimed. Each of the first, second, third primer and fourth primers also have a thickness overlapping each of the ranges claimed (see 0070-0071, 0086-0089, 0101-0103, 0117-0119) and the protective overcoat comprises titanium and has a thickness also overlapping the range claimed (see 0131-0132).
As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose thicknesses within Medwick’s workable ranges (MPEP 2144.05). 
Medwick also teaches an architectural transparency comprising a first ply having a number 1 and 2 surface, a second ply having a number 3 and 4 surface wherein the above coating sequence is on the number 2 surface (0140-0141, Figure 3).
Medwick further teaches a method of making their coated article wherein a substrate is provided and each of the above layers is applied sequentially (see 0138 and Examples).
Although Medwick does not provide an explicit example of the above article having a SHGC and transmittance as claimed, given that Medwick’s article allows for the same sequence and thickness requirements as claimed, the claimed properties would be reasonably expected (MPEP 2112). However, it is additionally noted that Medwick does teach that their article can have a SHGC range and transmittance overlapping that of Applicants’ (see Abstract, 0009, 0143-0147) providing for a prima facie case of obviousness (MPEP 2144.05). 
Regarding claims 2 and 3: Medwick’s above first primer 48 can be titanium (0067-0068 and Examples) and is deposited as a metal which is subsequently oxidized (0067, Examples). 
Regarding claim 4 and 19: Medwick’s second dielectric layer comprises a zinc oxide layer 52 and a zinc stannate layer 54 over the zinc oxide layer 52 (see 0077-0078).
Regarding claim 5: Medwick’s third dielectric comprises a zinc stannate layer 66 and a zinc oxide layer 68 over the zinc stannate layer 66 (0093).
Regarding claim 7: Medwick allows for their article can have only one discontinuous layer (see 0058, 0181, 0193, 0203, 0213, Examples). 
Regarding claims 8 and 15: Medwick fails to provide an example wherein their article has all the properties claimed, however given that Medwick’s article allows for the same sequence and thickness requirements as claimed, the claimed properties would be reasonably expected (MPEP 2112). Additionally, Medwick does teach that their article can have a transmittance and LSG range overlapping that of Applicants’ (see Abstract, 0009, 0143, 0145, 0147). As overlapping ranges provides for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose property values within Medwick’s workable ranges (MPEP 2144.05).
Regarding claims 11 and 17: The first, second, third or fourth dielectric layers can comprising zinc oxide doped with aluminum (i.e. zinc aluminum) (see 0042, 0167).
Regarding claims 12 and 18: The first, second, third and fourth primer layer (s) can comprise aluminum (see 0068). 
Regarding claim 13: The substrate can be glass (see for example 0040-0041). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-19 of US Patent 10,703,673. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the Patent overlap in scope and any additional limitations presently claimed such as the individual thicknesses, the addition of a fourth continuous metallic/fourth primer/fifth dielectric layer sequence with the thicknesses, the total continuous layer thickness, the overcoat thickness and the presently claimed properties would have been obvious in the Patent in view of Medwick’s teachings. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-20 of US Patent 11,267,752. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the Patent overlap in scope and any additional limitations presently claimed such as the individual thicknesses, the addition of a fourth continuous metallic/fourth primer/fifth dielectric layer sequence with the thicknesses, the total continuous layer thickness, the overcoat thickness and the presently claimed properties would have been obvious in the Patent in view of Medwick’s teachings. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-21 of US Patent 11,078, 718. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the Patent overlap in scope and any difference presently claimed, specifically, the present claims recite second metallic layer being discontinuous with the third being continuous instead of the second being continuous with the third being discontinuous as is claimed in the Patent, would have been obvious in view of Medwick’s teachings as Medwick clearly teaches that a second and third metallic layer can each independently be chosen to be continuous or discontinuous as desired. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784